Case 3:18-ap-03004        Doc 33 Filed 10/11/18 Entered 10/12/18 00:57:35                Desc
                        Imaged Certificate of Notice Page 1 of 4




                                                                               Dated: October 9th, 2018

                IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                      SOUTHERN DISTRICT OF WEST VIRGINIA
                              HUNTINGTON DIVISION

                                                   Bankruptcy No. 3:16-bk-30227
 IN RE:

    DENNIS RAY JOHNSON, II, et al.                 Chapter 11

             Debtor-in-Possession.


 PEOPLES BANK, an Ohio Banking                     Adversary Pro. No. í$3í
 Corporation, as assignee of Producers Coal,
 Inc. and Moussie Processing, LLC

          Plaintiff,

    v.

 KENTUCKY FUEL CORPORATION, a
 Delaware Corporation,

          Defendant.


                                     CONSENT JUDGMENT

         Plaintiff, Peoples Bank (“Peoples”), an Ohio Banking Corporation, through its

undersigned counsel, and Defendant, Kentucky Fuel Corporation (“Kentucky Fuel”), through

undersigned counsel, stipulate and agree as follows:

         WHEREAS, On March 28, 2018, Peoples filed a Complaint against Kentucky Fuel for

breach of contract. [See Compl. ECF No. 1]. Kentucky Fuel filed its Answer on May 16, 2018

[See Ans. Compl. ECF No. 5].
Case 3:18-ap-03004        Doc 33 Filed 10/11/18 Entered 10/12/18 00:57:35                  Desc
                        Imaged Certificate of Notice Page 2 of 4


       WHEREAS, without admitting liability, Kentucky Fuel nevertheless wishes to resolve

this matter and it hereby consents to entry of judgment in favor of Peoples and against it in the

above-captioned case.

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, ORDERED

AND ADJUDGED THAT JUDGMENT be entered as follows:

       1.      Kentucky Fuel consents to the jurisdiction of this Court to enter final judgment as

against it in this proceeding.

       2.      Judgment (the “Consent Judgment”) is hereby entered in favor Peoples Bank and

against Kentucky Fuel in the amount of Nine Hundred Fifty Thousand Dollars ($950,000.00).

       3.      This Consent Judgment is not appealable.

       4.      The Bankruptcy Court shall have exclusive jurisdiction over any action to enforce

this Consent Judgment, or any provision thereof.

       5.      Kentucky Fuels has obtained the advice of counsel and is consenting and agreeing

to all of the terms of this Consent Judgment freely and voluntarily.

       6.      The Clerk of Court shall enter this Consent Judgment promptly on the docket of

the Court.

       IT IS SO ORDERED.
Case 3:18-ap-03004      Doc 33 Filed 10/11/18 Entered 10/12/18 00:57:35   Desc
                      Imaged Certificate of Notice Page 3 of 4


AGREED AND CONSENTED TO:

Peoples Bank
By Counsel,

BERNSTEIN-BURKLEY, P.C.

/s/ John J. Richardson_______________
John J. Richardson, Esq. (WVSB# 13140)
jrichardson@bernsteinlaw.com
707 Grant Street, Suite 2200 Gulf Tower
Pittsburgh, PA 15219
Tel: (412) 456-8107
Fax: (412) 456-8135



Kentucky Fuel Corporation
By Counsel,

SHELTON, BRANHAM & HALBERT, PLLC


 V%LOO\56KHOWRQ
___________________________________
Billy R. Shelton, Esq. (W.V. Bar # 12926)
bshelton@sbhlegal.net
2452 Sir Barton Way, Suite 101
Lexington, KY 40509
Tel: (859) 294-6868
            Case 3:18-ap-03004              Doc 33 Filed 10/11/18 Entered 10/12/18 00:57:35                               Desc
                                          Imaged Certificate of Notice Page 4 of 4
                                             United States Bankruptcy Court
                                          Southern District of West Virginia
Peoples Bank,
         Plaintiff                                                                                Adv. Proc. No. 18-03004-FWV
Kentucky Fuel Corporation,
         Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 0425-3                  User: ljg                          Page 1 of 1                          Date Rcvd: Oct 09, 2018
                                      Form ID: pdf001                    Total Noticed: 7


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 11, 2018.
smg             United States Attorney,    Southern District WV,    P.O. Box 1713,   Charleston, WV 25326-1713
smg             WV Department of Tax & Revenue,    Bankruptcy Unit,    P.O. Box 766,   Charleston, WV 25323-0766
dft            +Kentucky Fuel Corporation,    1209 Orange Street,    Wilmington, DE 19801-1120
intp           +Thomas H. Fluharty, Trustee,    408 Lee Avenue,   Clarksburg, WV 26301-3638

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
ust            +E-mail/Text: ustpregion04.ct.ecf@usdoj.gov Oct 09 2018 20:20:02     U.S. Trustee,
                 2025 Robert C. Byrd U.S. Courthouse,   300 Virginia Street, East,   Charleston, WV 25301-2503
ust            +E-mail/Text: ustpregion04.ct.ecf@usdoj.gov Oct 09 2018 20:20:02     United States Trustee,
                 2025 Robert C. Byrd U.S. Courthouse,   300 Virginia Street, East,   Charleston, WV 25301-2503
pla             E-mail/Text: collections@pebo.com Oct 09 2018 20:19:54     Peoples Bank,   138 Putnam ST,
                 Marietta, OH 45750-2923
                                                                                            TOTAL: 3

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 11, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 9, 2018 at the address(es) listed below:
              Billy Ray Shelton    on behalf of Defendant    Kentucky Fuel Corporation billys1@jwtslaw.com,
               bshel18140@aol.com
              Joe M. Supple   on behalf of Interested Party Thomas H. Fluharty, Trustee info@supplelaw.net
              John J. Richardson    on behalf of Plaintiff    Peoples Bank jrichardson@bernsteinlaw.com,
               sandeits@bernsteinlaw.com;rmccartney@bernsteinlaw.com
              Kirk B Burkley    on behalf of Plaintiff    Peoples Bank kburkley@bernsteinlaw.com,
               pghecf@bernsteinlaw.com;cwirick@bernsteinlaw.com;cwirick@ecf.courtdrive.com;kburkley@ecf.courtdri
               ve.com
                                                                                              TOTAL: 4
